Citation Nr: 9911604	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-31 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for residuals of a 
right wrist injury.

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to service connection for bilateral defective 
hearing.  

5.  Entitlement to an original rating in excess of 10 percent 
for a psychiatric disability, classified as major depression, 
for the period prior to November 1, 1995. 

6.  Entitlement to an increased rating in excess of 30 
percent for a psychiatric disability, classified as paranoid 
schizophrenia with major depression, for the period on and 
subsequent to November 1, 1995.

7.  Entitlement to an original rating in excess of 10 percent 
for hypertension. 

8.  Entitlement to an original compensable rating for skin 
disease, classified as tinea versicolor.

9.  Entitlement to an original compensable rating for 
scoliosis.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had verified active service from July 1979 to 
July 1983 and August 1987 to November 1992.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 1993 rating decision by the No. Little Rock, Arkansas, 
Regional Office (RO), which, in part, denied service 
connection for a bilateral knee disability, residuals of a 
right wrist injury, sinusitis, bilateral defective hearing, 
and residuals of hemorrhoids; and granted service connection 
and assigned a 10 percent evaluation for hypertension and 
noncompensable evaluations each for skin disease, classified 
as tinea versicolor, and scoliosis.  Appellant appealed a 
subsequent September 1993 rating decision, which granted 
service connection and assigned a 10 percent evaluation for a 
psychiatric disability, classified as major depression, 
effective November 14, 1992.

In a November 1993 Substantive Appeal, appellant indicated 
therein that he wanted a personal hearing before a non-Board 
member at the "local VA office."  This hearing request was 
construed as a request for a hearing before a hearing officer 
at the RO; and such hearing was conducted in January 1994.  

In a May 1996 rating decision, the RO increased the 
evaluation for the service-connected psychiatric disability, 
reclassified as paranoid schizophrenia with major depression, 
from 10 percent to 30 percent, effective November 1, 1995 
(after termination of a temporary total hospitalization 
rating, effective July 6th through October 31, 1995).  Since 
appellant and/or his then representative subsequently 
requested an evaluation in excess of 30 percent for the 
psychiatric disability, that issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

After an RO hearing was held in September 1998 on the issues 
of entitlement to service connection for residuals of 
hemorrhoids and tinnitus, the hearing officer, in a January 
1999 decision/rating decision, granted service connection for 
said disabilities, thereby rendering them moot.  

With regard to a procedural matter involving the issue of an 
original rating in excess of 10 percent for hypertension, 
recently the VA amended its regulations for rating 
cardiovascular system disabilities (which includes 
hypertension).  See 62 Fed. Reg. 65,207-224 (Dec. 11, 1997) 
(codified at 38 C.F.R. § 4.104 (1998)), effective January 12, 
1998.  With regards to a procedural matter involving the 
psychiatric disability increased rating issues, recently the 
VA amended its regulations for rating mental disorders, 
effective November 7, 1996.  See 38 C.F.R. §§ 4.125-130 
(1998).  Section 4.132 has been redesignated as § 4.130.  

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the service-connected 
increased rating appellate issues as the following issues:  
Entitlement to an original rating in excess of 10 percent for 
a psychiatric disability, classified as major depression, for 
the period prior to November 1, 1995; entitlement to an 
increased rating in excess of 30 percent for a psychiatric 
disability, classified as paranoid schizophrenia with major 
depression, for the period on and subsequent to November 1, 
1995; entitlement to an original rating in excess of 10 
percent for hypertension; entitlement to an original 
compensable rating for skin disease, classified as tinea 
versicolor; and entitlement to an original compensable rating 
for scoliosis.  

The Board will render a decision herein on the service 
connection issues delineated on the title page of this 
decision.  The remaining original/increased rating appellate 
issues listed on the title page of this decision will be 
dealt with in the REMAND section below.


FINDINGS OF FACT

1.  It has not been shown, by competent evidence, that 
appellant presently has a chronic bilateral knee disability 
related to service.  

2.  It has not been shown, by competent evidence, that 
appellant presently has chronic residuals of a right wrist 
injury related to service.  

3.  Bilateral defective hearing has not been clinically 
demonstrated to be present for VA purposes.

4.  It has not been shown, by competent evidence, that 
appellant presently has chronic sinusitis related to service.  



CONCLUSIONS OF LAW

1.  Appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for a bilateral 
knee disability, residuals of a right wrist injury, and 
sinusitis.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).

2.  Appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for bilateral 
defective hearing.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A threshold question to be answered is whether appellant has 
presented evidence of well-grounded claims with respect to 
the issues of service connection for a bilateral knee 
disability, residuals of a right wrist injury, sinusitis, and 
bilateral defective hearing disability.  A well-grounded 
claim is one which is plausible, meritorious on its own, or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  In Tirpak v. Derwinski, 2 Vet. App. 609 
(1992), the Court held that the appellant in that case had 
not presented a well-grounded claim as a matter of law.  The 
Court pointed out that "unlike civil actions, the Department 
of Veterans Affairs (previously the Veterans Administration) 
(VA) benefits system requires more than an allegation; the 
claimant must submit supporting evidence."  If a well-
grounded claim has not been presented, the appeal with 
respect to that issue must fail.  King v. Brown, 5 Vet. App. 
19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion." 

In Moore (Howard) v. Derwinski, 1 Vet. App. 401, 406 (1991) 
and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), the 
Court held that the claims were well grounded, where service 
medical records were missing but there was evidence of 
present disability.  However, in the instant case, although 
appellant's active/inactive service medical records are 
incomplete, there is no competent evidence showing that 
appellant has a present bilateral knee disability, chronic 
residuals of a right wrist injury, chronic sinusitis, or a 
present defective hearing disability.  Therefore, to require 
the RO to attempt to obtain any additional active/inactive 
service medical records that might exist would serve no 
useful purpose, with respect to these particular appellate 
issues.  It should be added that the evidentiary record 
includes certain Army Reserves medical records dated in 
September 1986 and January 1987 and appellant's service 
medical records for the second period of service.  The RO has 
attempted to obtain additional service medical records, but 
to no avail.  See, e.g., January 1993 and February 1997 RO's 
Request for Information forms; and RO's May 1997 letter to 
appellant, requesting certain information.  Thus, under these 
circumstances, these service connection claims are not well 
grounded, as will be explained in detail below.  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  Where a veteran served 
continuously for ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(1998), which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

It should be added that since the evidentiary record does not 
show, nor has it been contended, that appellant had active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, the provisions of 
38 C.F.R. § 3.317 (1998) are inapplicable.  


I.  Service Connection for a Bilateral Knee Disability, 
Residuals of a Right Wrist Injury, and Sinusitis

Appellant contends, in essence, that he has a bilateral knee 
disability, residuals of a right wrist injury, and sinusitis 
that were incurred during active service.  The available Army 
Reserves medical records (dated in September 1986 and January 
1987) and a service entrance examination dated in August 1987 
do not reflect any complaints, findings, or diagnoses 
pertaining to a bilateral knee disability, residuals of a 
right wrist injury, and sinusitis.  Appellant's service 
medical records for the second period of service (August 1987 
to November 1992) reveal that in October 1987, he complained 
of painful knees on climbing/descending stairs.  There were 
no pertinent findings or diagnoses.  Although in May 1988, he 
fell while playing basketball and injured his left wrist, 
clinical findings were unremarkable, except for radial carpal 
bone tenderness.  The assessment was to rule out a fracture.  
An x-ray study of the left wrist was performed and was 
unremarkable.  The significant point is that the service 
medical records did not reveal any right wrist injury or 
disability as claimed.   

The service medical records reveal that in January 1989, 
appellant complained of having had occasional left knee pain 
for 6 months with occasional "giving way."  He stated that 
jumping and running caused a "pressure-type" feeling in the 
knee joint; and that knee pain was aggravated by exercise.  
Clinical findings were unremarkable, except for pain at the 
left medial/lateral patellar tendon.  Jumper's knee was 
assessed; and it was recommended that he avoid jumping for 4 
weeks.  A right knee disability was neither claimed nor 
clinically reported.  In March 1988, appellant complained of 
a runny nose and productive cough for 2 days.  Clinically, 
there was nasal congestion and the chest had coarse rales.  
Acute bronchitis was assessed.  Apparently later that month, 
his complaints included runny nose, productive cough, 
headaches, and weakness.  Clinically, his sinuses were 
slightly tender.  Beginning sinusitis/flu was diagnosed.  
Medications were prescribed, included antibiotics.  

The service medical records reveal that in April 1991, 
appellant complained of left knee joint pain, particularly on 
running.  Clinical findings were unremarkable, except for 
medial knee joint tenderness.  Recurrent bursitis was 
diagnosed.  A right knee disability was neither claimed nor 
clinically reported.  In August 1991, he complained of flu 
symptoms for a few days.  Significantly, his sinuses were 
nontender.  Bronchitis/tonsillopharyngitis was diagnosed.  
The remainder of appellant's service medical records, 
including an October 1992 service separation examination, did 
not reveal any clinical findings or diagnoses pertaining to a 
chronic bilateral knee disability, chronic residuals of a 
right wrist injury, or chronic sinusitis.  Although on an 
attendant medical questionnaire dated in October 1992, 
appellant reported having experienced a "trick"/locked knee 
and a physician's elaboration noted a history of left knee 
collapsing on rare occasions without edema or locking, 
clinical evaluation of the lower extremities on that October 
1992 service separation examination was normal.   

On February 1993 VA examination, appellant's complaints 
included the knee and flare-ups of the sinuses with runny 
nose associated with inclement weather.  He stated that an 
in-service right wrist sprain was not a problem.  It is of 
substantial import that clinical evaluation, including 
radiographic studies, revealed no abnormalities of the knees, 
right wrist, and sinuses; and the diagnoses included 
"[b]ilateral knee problem, not found"; "[o]ld injury, 
right wrist (sprain).  Normal exam"; and "[s]inusitis, not 
found."  Additionally, it is very significant that none of 
the other post-service medical reports of record include any 
complaints, findings, or diagnoses pertaining to a chronic 
bilateral knee disability, chronic residuals of a right wrist 
injury, or chronic sinusitis.  

It should be added that with respect to these not well-
grounded service connection claims, appellant and his 
representative/attorney have been informed by the RO at 
various stages of the proceedings that these claims were 
denied, in part, due to the lack of clinical evidence 
indicating that a chronic bilateral knee disability, chronic 
residuals of a right wrist injury, or chronic sinusitis were 
currently manifested.  See, in particular, a May 1993 rating 
decision, a November 1993 Statement of the Case and a 
February 1994 Supplemental Statement of the Case, which 
specifically referred to the lack of medical evidence of 
current bilateral knee disability, residuals of a right wrist 
injury, or sinusitis.  It is therefore apparent that they 
were knowledgeable regarding the necessity of competent 
evidence to support these service connection claims.  Thus, 
it is concluded that appellant and his 
representative/attorney had notice of the type of information 
needed to support these claims.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. App. 
341, 344 (1996), wherein the Court explained that "[t]he 
Robinette opinion held that 38 U.S.C. § 5103(a) imposes an 
obligation upon the Secretary to notify an individual of what 
is necessary to complete the application in the limited 
circumstances where there is an incomplete application which 
references other known and existing evidence."  It does not 
appear that appellant has informed the VA of the existence of 
any specific competent evidence that would render these 
service connection claims well grounded.  See also a January 
1994 RO hearing transcript, at T.16, 18, and 22, wherein 
appellant divulged that he had not received any post-service 
treatment for the claimed disabilities.  

Appellant contends, and has testified at said January 1994 RO 
hearing, that the claimed disabilities are presently 
manifested and are related to service.  However, appellant is 
not competent to offer medical opinion or diagnosis.  In 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991), the Court 
stated "[a] layperson can certainly provide an eye-witness 
account of a veteran's visible symptoms."  However, as the 
Court further explained in that case, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge such as a diagnosis...."  Here, although 
appellant is competent to state that he sustained in-service 
injury or experienced certain in-service symptomatology, he 
is not competent to offer medical opinion as to whether a 
chronic bilateral knee disability, chronic residuals of a 
right wrist injury, or chronic sinusitis are currently 
manifested nor is he competent to opine as to the cause or 
etiology of the claimed disabilities, since that requires 
medical opinion beyond a lay person's competence.  

Again, it is highly significant that the examiner on February 
1993 VA examination, determined that a bilateral knee 
disability, residuals of a right wrist injury, and sinusitis 
were not currently manifested; and none of the claimed 
disabilities has been shown by the other post-service medical 
evidence of record.  Appellant has not presented any 
competent evidence that rebuts that examiner's aforestated 
medical determination or that indicates that a chronic 
bilateral knee disability, chronic residuals of a right wrist 
injury, and chronic sinusitis are presently manifested and 
related to service.  The Court, in Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992), held that, referring to the 
veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  
See also Wade v. West, 11 Vet. App. 302, 306 (1998), wherein 
the Court held that the claims in that case were not well 
grounded, since although service medical records were missing 
and there was evidence of present disability, the record did 
not contain medical evidence of a causal relationship between 
the current disability and service.  

Thus, given the lack of clinical evidence showing that a 
chronic bilateral knee disability, chronic residuals of a 
right wrist injury, or chronic sinusitis are presently 
manifested and related to appellant's service, the claims for 
service connection for a chronic bilateral knee disability, 
chronic residuals of a right wrist injury, or chronic 
sinusitis are not well grounded.  The claims are therefore 
denied.  38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994).  
See also, Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).


II.  Service Connection for Bilateral Defective Hearing

Audiometric test scores for the appellant's ears on September 
1986 Army Reserves examination, August 1987 service entrance 
examination, and on numerous in-service audiometric 
examinations, including an October 1992 service separation 
examination, did not reveal that (a) the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
was 40 decibels or greater; (b) the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz were 26 decibels or greater; or (c) the speech 
recognition scores using the Maryland CNC Test were less than 
94 percent.  Consequently, the in-service audiometric test 
scores for the appellant's ears did not meet the § 3.385 
threshold criteria.  However, this is not determinative, 
since service connection for defective hearing may be awarded 
without in-service audiometric test scores meeting the 
§ 3.385 threshold criteria.  More importantly, however, the 
post-service audiometric test scores for the appellant's ears 
on February 1993, March 1994, and January 1999 VA audiologic 
examinations reveal that readings at 1,000, 2,000, 3000, and 
4000-Hertz levels were no greater than 20 decibels, with 
speech recognition scores of no less than 94 percent, which 
are insufficient to establish a hearing disability for which 
service connection may be awarded consistent with § 3.385.  
Additionally, the results were clinically interpreted as 
indicative of hearing "within normal limits" in both ears 
at those frequencies.  See also Hensley v. Brown, 5 Vet. App. 
155, 157 (1993), wherein the Court stated that:

Audiometric testing measures threshold 
hearing levels (in decibels (dB)) over a 
range of frequencies (in Hertz (Hz)); the 
threshold for normal hearing is from 0 to 
20 dB, and higher threshold levels 
indicate some degree of hearing 
loss....however, hearing loss does not 
constitute a disability for VA purposes 
when the threshold levels at 500, 1000, 
2000, 3000, and 4000 Hz are all less than 
40 dB and at least three are 25 dB or 
less.

Appellant contends, and has testified at said January 1994 RO 
hearing (at T.19-21) and a September 1998 RO hearing (at T.2-
3), that he was exposed to loud noises during service, 
including equipment noise as a heavy construction equipment 
operator and weapons fire.  Even conceding that appellant, as 
a heavy construction equipment operator and armor crewman 
(See service records (DD-214 Forms)), may have been exposed 
to some loud noises or acoustic trauma during service, 
nonetheless he has failed to provide any clinical evidence 
demonstrating that the requisites of 38 C.F.R. § 3.385, 
pertaining to proof of defective hearing disability, have 
been met with regards to the ears.  He has not presented any 
competent, credible evidence indicating that defective 
hearing disability that meets the requisites of 38 C.F.R. 
§ 3.385 is presently manifested.  Lay statements are not 
competent evidence with respect to medical causation; and 
appellant is not qualified to offer medical opinion or 
diagnosis.  Espiritu.  It should be added that during the 
January 1994 RO hearing, appellant divulged, at T.20, that 
aside from ringing in the ears, "I can hear-, everything 
related with our conversation, and everything, I can hear 
pretty good."  

Appellant has failed to provide any clinical evidence 
demonstrating that the requisites of 38 C.F.R. § 3.385, 
pertaining to proof of defective hearing disability, have 
been met with regards to the ears.  

It should be added that appellant and his 
representative/attorney were apparently knowledgeable 
regarding the necessity of competent evidence showing 
defective hearing disability that meets the criteria under 
38 C.F.R. § 3.385.  See, in particular, the March 1998 
Supplemental Statement of the Case, which set forth the 
provisions of 38 C.F.R. § 3.385 and informed them of the 
legal requirement that a claimant submit evidence sufficient 
to justify a belief by a fair and impartial individual that a 
claim is well grounded.  It is apparent that they were 
knowledgeable regarding the necessity of competent evidence 
to support this claim.  Additionally, it does not appear that 
appellant informed the VA of the existence of any specific 
competent evidence that would render the claim well grounded.  
See Robinette and Epps.  

Thus, given the lack of clinical evidence showing defective 
hearing disability that meets the criteria under 38 C.F.R. 
§ 3.385, the claim of entitlement to service connection for 
defective hearing disability is not well grounded, and 
therefore denied.  38 U.S.C.A. § 5107(a).  Grottveit; 
Grivois; and Edenfield.  


ORDER

Appellant's claims of entitlement to service connection for a 
bilateral knee disability, residuals of a right wrist injury, 
sinusitis, and bilateral defective hearing are not well-
grounded, and therefore, denied.


REMAND

With respect to the remaining appellate issues of an original 
rating in excess of 10 percent for a psychiatric disability, 
classified as major depression, for the period prior to 
November 1, 1995; entitlement to an increased rating in 
excess of 30 percent for a psychiatric disability, classified 
as paranoid schizophrenia with major depression, for the 
period on and subsequent to November 1, 1995; entitlement to 
an original rating in excess of 10 percent for hypertension; 
entitlement to an original compensable rating for skin 
disease, classified as tinea versicolor; and entitlement to 
an original compensable rating for scoliosis, initial review 
of the evidentiary record indicates that additional medical 
and procedural development should be accomplished prior to 
final appellate determination, for the following reasons.

With respect to the psychiatric disability original/increased 
rating issues, appellant was last afforded VA psychiatric and 
psychologic examinations in February and March 1993, 
respectively, more than six years ago.  Disability 
determinations should be based upon the most complete 
evaluation of the claimant's condition that can feasibly be 
constructed.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
With regards to a procedural matter, it is reiterated that 
the VA amended its regulations for rating mental disorders, 
effective November 7, 1996.  See 38 C.F.R. §§ 4.125-130 
(1998).  However, although after the November 7, 1996 
effective date of those newly amended Diagnostic Codes for 
rating mental disorders, appellant was issued March 1998 and 
February 1999 Supplemental Statements of the Case, these did 
not set forth the criteria contained in those amended 
Diagnostic Codes for rating mental disorders.  Thus, VA 
psychiatric and psychologic examinations, and a social and 
industrial survey, should be arranged to adequately determine 
the nature and current severity of the service-connected 
psychiatric disability; and appellant should be provided a 
Supplemental Statement of the Case containing the newly 
amended regulations for rating mental disorders.  

With respect to the issue of an original rating in excess of 
10 percent for hypertension, appellant was last afforded a VA 
examination in February 1993, more than six years ago; and 
that was a general medical, not cardiology, examination.  
With regards to a procedural matter, it is reiterated that 
the VA amended its regulations for rating cardiovascular 
system disabilities (which includes hypertension), effective 
January 12, 1998.  See 38 C.F.R. § 4.104 (1998).  However, 
although after the January 12, 1998 effective date of those 
newly amended Diagnostic Codes for rating cardiovascular 
system disabilities, appellant was issued March 1998 and 
February 1999 Supplemental Statements of the Case, these did 
not set forth the criteria contained in those amended 
Diagnostic Codes for rating cardiovascular system 
disabilities.  Thus, a VA cardiovascular examination should 
be arranged to adequately determine the nature and current 
severity of the service-connected hypertension; and appellant 
should be provided a Supplemental Statement of the Case 
containing the newly amended regulations for rating 
cardiovascular system disabilities.  

Concerning the issue of an original compensable rating for 
skin disease, the only skin disability for which service 
connection is in effect is tinea versicolor.  The May 1993 
rating decision sheet that granted service connection for 
tinea versicolor referred to that condition as involving an 
itching skin rash during service; and scattered, 
hyperpigmented, scaly plaques on the torso on February 1993 
VA examination.  The actual service medical records reveal 
that appellant had skin problems involving the abdomen/trunk, 
diagnosed as pityriasis rosea, in late 1989.  In April 1990, 
he complained of an itching rash all over the body.  
Clinically, there was a scaly rash on the buttocks; and the 
assessment was rule out atopic dermatitis.  In August 1991, 
pityriasis rosea involving the trunk and tinea cruris were 
diagnosed.  On March 1994 VA dermatologic examination, tinea 
pedis was assessed; and subsequent VA outpatient treatment 
reports indicate that appellant had skin problems involving 
the feet, hands, scalp, abdomen; and dyshidrotic eczema, 
tinea pedis, onychomycosis, and seborrheic dermatitis were 
assessed.  Since the clinical evidence of record is unclear 
as to the extent and current severity of the service-
connected skin disease, currently classified as tinea 
versicolor, another VA dermatologic examination should be 
conducted.  

With regards to the issue of an original compensable rating 
for scoliosis, appellant was last afforded a VA examination 
in February 1993, more than six years ago; and that was a 
general medical, not orthopedic, examination.  The May 1993 
rating decision sheet that granted service connection for 
scoliosis referred to that condition as involving 
radiographic findings of mild scoliosis; and upper mid-back 
pain with spasm in 1992.  Additionally, the actual service 
medical records reveal that in February and August 1992, 
radiographic studies showed minor/mild thoracic scoliosis.  
On February 1993 VA general medical examination, a 
radiographic study revealed very minimal thoracic scoliosis.  
With respect to a procedural matter, the RO has rated 
appellant's scoliosis by analogy to ankylosis of the dorsal 
(thoracic) spine.  See May 1993 rating decision sheet, which 
coded that disability as 5299-5288.  In a Statement of the 
Case issued appellant in November 1993, the only Diagnostic 
Code set forth for rating appellant's scoliosis was Code 
5285, a code for rating residuals of vertebral fracture.  It 
is the Board's opinion that Code 5291, for rating limitation 
of the motion of the dorsal spine, and/or Code 5288 are more 
appropriate Diagnostic Codes for rating appellant's 
scoliosis.  

Thus, appropriate VA examination(s), such as orthopedic 
and/or neurologic, should be arranged to adequately determine 
the nature and current severity of the service-connected 
scoliosis; and appellant should be provided a Supplemental 
Statement of the Case containing appropriate Diagnostic 
Code(s) for rating appellant's scoliosis.  The appellant and 
his attorney may submit additional argument, comment, and 
evidence in response thereto.  

Accordingly, these remaining issues on appeal are REMANDED 
for the following:

1.  The RO should contact appellant, 
through his attorney, and request him to 
provide any relevant clinical records, 
not presently associated with the claims 
folder, in his possession, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided relevant treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folder, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folder.

2.  The RO should obtain any additional, 
relevant VA clinical records; and 
associate them with the claims folder. 

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his attorney should also be 
informed of any negative results.  
38 C.F.R. § 3.159 (1998).

4.  With respect to the issues of an 
original rating in excess of 10 percent 
for a psychiatric disability, classified 
as major depression, for the period prior 
to November 1, 1995, and an increased 
rating in excess of 30 percent for a 
psychiatric disability, classified as 
paranoid schizophrenia with major 
depression, for the period on and 
subsequent to November 1, 1995, the RO 
should arrange VA psychiatric and 
psychologic examinations.  A social and 
industrial survey should also be 
accomplished.

The entire claims folder should be 
reviewed by the psychiatrist, 
psychologist, and social worker prior to 
the examinations and social and 
industrial survey.  The examiners and 
social worker should specify in detail 
the nature, content, intensity, and 
frequency of appellant's service-
connected psychiatric symptoms; any 
cognitive impairment resulting therefrom; 
and the degree to which the psychiatric 
symptoms impact upon social and 
industrial adaptability.  The examiners 
and social worker should elicit 
information as to functional 
restrictions, and the effect the service-
connected psychiatric symptoms have upon 
appellant's daily activities.  The 
psychiatric examination report should 
assign him a score on the Global 
Assessment of Functioning Scale (GAF 
Scale), and explain what the assigned 
score represents.  The degree of 
functional impairment or interference 
with daily activities, if any, by the 
service-connected psychiatric symptoms 
should be described in detail.  

The examiners and social worker should 
adequately summarize the relevant medical 
history and clinical findings, and 
provide detailed reasons for the medical 
conclusions reached.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiners and 
social worker.  

5.  With respect to the appellate issue 
of an original rating in excess of 10 
percent for hypertension, the RO should 
arrange a VA examination.  All indicated 
tests and studies should be accomplished, 
to include recording a series of systolic 
and diastolic blood pressure readings.  
The entire claims folder should be 
reviewed by the examiner prior to the 
examination.  Any hypertensive vascular 
symptomatology should be described with 
its degree of severity.  The degree of 
functional impairment or interference 
with daily activities, if any, by the 
service-connected hypertension should be 
described in detail.  

The examiner should adequately summarize 
the relevant medical history and clinical 
findings, and provide detailed reasons 
for the medical conclusions reached.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.  

6.  With respect to the appellate issue 
of an original compensable rating for 
skin disease, classified as tinea 
versicolor, the RO should arrange a VA 
dermatologic examination.  The 
dermatologist is requested to review the 
entire claims folder prior to 
examination, and determine the nature, 
extent, and severity of appellant's skin 
disorder currently manifested and its 
etiology.  All indicated tests and 
studies should be conducted, and color 
photographs of the affected areas of the 
skin should be accomplished, if feasible.  
The dermatologist is requested to provide 
a detailed description of the nature and 
extent of any skin disease manifested, 
including but not limited to:  The 
location and number of any skin lesions; 
whether ulceration, crusting, 
exfoliation, exudation, or itching is 
involved and if so, the severity thereof 
(e.g., is it extensive); whether the skin 
disease is markedly disfiguring or 
exceptionally repugnant; whether the skin 
disease has "systemic or nervous 
manifestations"; and whether the skin 
disease is responsive to treatment.  The 
dermatologist should differentiate which 
symptoms are reasonably attributable to 
the service-connected tinea versicolor 
versus any other skin disorder that may 
be present.  If any other skin disease is 
manifested, the dermatologist should 
express an opinion as to the degree of 
probability that it may be part and 
parcel of, or otherwise related to, the 
service-connected tinea versicolor.  The 
degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected skin 
disability should be described in detail.

The examiner should adequately summarize 
the relevant medical history and clinical 
findings, and provide detailed reasons 
for the medical conclusions reached.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.  

7.  With respect to the appellate issue 
of an original compensable rating for 
scoliosis, the RO should arrange 
appropriate VA examination(s), such as 
orthopedic and/or neurologic.  All 
indicated tests and studies should be 
performed, including, but not limited to, 
range of motion studies of the dorsal 
back expressed in degrees (i.e., forward 
flexion, backward extension, and rotation 
bilaterally).  A radiographic 
examination, if medically indicated, 
should be performed to determine whether 
any thoracic spinal pathology is present.  
If thoracic spinal pathology other than 
scoliosis is clinically identified, the 
radiologist and/or orthopedist should 
review the entire evidentiary record, 
correlate the findings with the 
radiographic studies of record, express 
an opinion as to the nature and etiology 
of any spinal abnormalities manifested, 
and differentiate symptoms associated 
with any spinal abnormalities from 
symptoms attributable to the service-
connected scoliosis.  If these symptoms 
are not medically capable of 
differentiation without resort to mere 
conjecture, this should be commented upon 
in the report(s).  

The examiner(s) should specify whether 
any painful motion of the dorsal back is 
clinically elicited, and if so, the 
nature, location and intensity of the 
pain should be described in detail; and 
whether it is due to the service-
connected scoliosis versus additional 
back disability or disabilities.  Any 
objective indications of such pain should 
be described.  The examiner(s) should 
elicit information as to precipitating 
and aggravating factors (i.e., movement, 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions, 
including from pain on motion, and the 
effect the dorsal back disability has 
upon the appellant's daily activities.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The examiner(s) should adequately 
summarize the relevant medical history 
and clinical findings, and provide 
detailed reasons for the medical 
conclusions reached.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon in the report(s).  

8.  The RO should review any additional 
evidence and readjudicate the appellate 
issues of entitlement to an original 
rating in excess of 10 percent for a 
psychiatric disability, classified as 
major depression, for the period prior to 
November 1, 1995; entitlement to an 
increased rating in excess of 30 percent 
for a psychiatric disability, classified 
as paranoid schizophrenia with major 
depression, for the period on and 
subsequent to November 1, 1995; 
entitlement to an original rating in 
excess of 10 percent for hypertension; 
entitlement to an original compensable 
rating for skin disease, classified as 
tinea versicolor; and entitlement to an 
original compensable rating for 
scoliosis.  

The RO should consider applicable court 
precedents and statutory and regulatory 
provisions, including applicable sections 
of the old and newly amended regulations 
for rating mental disorders and 
hypertension, DeLuca, and 38 C.F.R. 
§§ 4.10, 4.40, 4.45 (1998).  The RO 
should clarify whether any additional 
skin disease, if present, should be 
considered part and parcel of the 
service-connected skin disorder.  
Additionally, the RO should consider the 
applicability of 38 C.F.R. § 3.321(b) 
(1998), pertaining to extraschedular 
evaluation.

To the extent the benefits sought are not granted, the 
appellant and his representative should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellate until he 
is notified.  No opinion as to the ultimate outcome in this 
case is intimated by the action taken herein.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

